ORDER
PER CURIAM.
Lavon Harris (Movant) appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. Movant pleaded guilty to and was convicted of robbery in the second degree, Section 569.030, RSMo 2000,1 for which Movant *551was sentenced to ten years’ imprisonment. On appeal, Movant argues the motion court erred in denying his Rule 24.035 motion without an evidentiary hearing because (1) Movant was coerced by counsel telling Movant that he would not prevail at trial, that Movant “effectively” had no choice but to plead guilty, and that he would not represent Movant if he chose to proceed to trial; and (2) counsel misinformed Movant about the 120-day shock incarceration program. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.